DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement on 6/28/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giunta et al., US Patent Application Publication No. 2020/0309741 (“Giunta”) in view of J.J. Silva et al., “Vibration analysis for fouling detection using hammer impact test and finite element simulation,” FMTC 2008 Measurement and Technology Conference, pp. 1-5 (2008) (“Silva”).
Claim 1. Giunta discloses A method for non-intrusively determining cross-sectional variation of a fluidic channel (Giunta, Abstract “A description is given of a system and a method of monitoring of a pipe for the transportation of a fluid at a predefined pressure value.”), the method comprising: 
creating a pressure pulse in a fluidic channel (Giunta, [0052] “The monitoring system comprises at least one pressure pulses generator device 12, hydraulically connected to the fluid transported by the pipe 10.”); 
sensing, by one or more sensors, reflections of the pressure pulse (Giunta, [0060] “The system of monitoring comprises at least one measurement station 22 or 24 (FIG. 2), placed along the pipe and provided with one or more vibroacoustic sensors configured to detect the acoustic signals sA(t) or sB(t) received from one or more pressure pulses generator devices 12.”); 
obtaining, from the one or more sensors, a measured pressure profile based on the sensed reflections of the pressure pulse (Giunta, Fig. 8 illustrating reflections; [0060] “Each measurement station 22 and 24 is provided with respective vibroacoustic sensors configured to record the acoustic signal sA(t) and sB(t).”; [0080] “On the acoustic signals sA(t) and sB(t) procedures of adapted filtering and of deconvolution can be applied, as well as algorithms of adaptive reduction of the noise, on the basis of the direction of arrival of these signals” Examiner’s Note (EN): This shows the sensors measurements are based on the reflections and generate a profile.); 
generating a forward model of cross-sectional variation of the fluidic channel based on a baseline simulation (Giunta, [0092] “The section V16-V23 of pipe has been parameterized as a sequence of pipe segments with unknown cross section (diameter). Starting from a model with constant cross section (diameter),” a simulator has computed the correspondent synthetic acoustic response, which has been compared with the real measurements. The model has been updated in an iterative manner, until the residual between the pressure signals calculated and those effectively measured is below a predefined threshold. The final inverted model has highlighted the following anomalies in the section V16-V23”); 
generating, using the forward model, a simulated pressure profile (Giunta, [0092] “a simulator has computed the correspondent synthetic acoustic response”); 
determining, using the measured pressure profile and the simulated pressure profile, an error (Giunta, [0092] “a simulator has computed the correspondent synthetic acoustic response, which has been compared with the real measurements.” EN: The comparison is 
updating, when the error is outside a predetermined threshold, the forward model based on the error (Giunta, [0092] “The model has been updated in an iterative manner, until the residual between the pressure signals calculated and those effectively measured is below a predefined threshold. The final inverted model has highlighted the following anomalies in the section V16-V23 of pipe:”; [0096] “The equivalent final model explains also correctly the smaller echoes, like the higher order multiples (FIG. 9). It is important to note that the simulator has to model all the effects of propagation, including the attenuation and the dispersion, which are functions of the frequency.”); 
displaying an estimate of cross-sectional variation of the fluidic channel based on the forward model (Giunta, see [0002-0011] for exemplary anomalous conditions that may be monitored and analyzed; [0083] “The set of the energy values integrated as a function of the time forms a map versus time and position along the pipe on which possible anomalies of the pipe 10 are represented by peaks of said energy values.”; [0104] “FIG. 13 shows the results, in terms of energy values, of the reflectometry campaign performed on the pipe of FIG. 11 to detect the anomaly in the point "Site 2". The results were obtained by making the difference between 40 minutes of data recorded in reference conditions, that is to say with the branch disconnected from the pipe, and 40 minutes of data recorded in "anomalous" conditions, that is to say with the branch connected to the pipe. The peak at the point "Site 2", placed at a distance of 680 m from the station A, is correlated to an energy scattering at the connection with the branch.”).

Silva teaches using a hammer to strike an external surface of a fluidic channel (Silva, Fig. 1 illustrating the external hammer applying a force to the tube (i.e., fluidic channel) under investigation; p.1 column 2 paragraph 1 “Duct systems and pipelines thus require regular, periodic inspection. Several methods have been proposed for early fouling detection in ducts, based on mass flow reduction, electric resistance and eddy current sensors and ultrasonic techniques [3-6]. Tests with hammer impact have been used before in numerous engineering areas to analyze frequency response functions (FRF), due to convenience and simplicity of the experiments, as well as the validity of the analysis procedures [7-9]. The physical principle is simple, and well known as the ringing bell: when the tube is mechanically excited by hammer impact, a relatively localized area of the tube section begins to vibrate at acoustic frequencies for a certain period of time at one or more resonance frequencies. The vibration propagates as very fast shear sound wave within the duct wall, and as a surface wave.” EN: Thus, Silva teaches one of ordinary skill in the art that many types of signal generators may be used, including a well-known external hammer mechanism in the field of non-destructive inspection.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Giunta (directed to non-destructive inspection of pipes used for fluids) and Silva (directed to monitoring tubes for anomalous conditions such as fouling) and arrived at the pulse reflectometry system as claimed including applying a physical strike to initiate the signal pulse. One of ordinary skill in the art would have been motivated to make such a combination because a “problem which occurs for fluid transport in 

Claim 2. Modified Giunta teaches the method of claim 1. Giunta does not explicitly disclose, but Silva teaches wherein the hammer is positioned external to the fluidic channel (Silva, Fig. 1 illustrating the external hammer applying a force to the tube (i.e., fluidic channel) under investigation; p.1 column 2 paragraph 1 “Duct systems and pipelines thus require regular, periodic inspection. Several methods have been proposed for early fouling detection in ducts, based on mass flow reduction, electric resistance and eddy current sensors and ultrasonic techniques [3-6]. Tests with hammer impact have been used before in numerous engineering areas to analyze frequency response functions (FRF), due to convenience and simplicity of the experiments, as well as the validity of the analysis procedures [7-9]. The physical principle is simple, and well known as the ringing bell: when the tube is mechanically excited by hammer impact, a relatively localized area of the tube section begins to vibrate at acoustic frequencies for a certain period of time at one or more resonance frequencies. The vibration propagates as very fast shear sound wave within the duct wall, and as a surface wave.” EN: Thus, Silva teaches one of ordinary skill in the art that many types of signal generators may be used, including a well-known external hammer mechanism in the field of non-destructive inspection.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Giunta (directed to non-destructive inspection 

Claim 4. Modified Giunta teaches the method of claim 1, further comprising: outputting, when the error is within the predetermined threshold, the forward model; generating, using the forward model, an estimate of cross-sectional variation of the fluidic channel (Giunta, [0092] “The model has been updated in an iterative manner, until the residual between the pressure signals calculated and those effectively measured is below a predefined threshold. The final inverted model has highlighted the following anomalies in the section V16-V23 of pipe:”; [0096] “The equivalent final model explains also correctly the smaller echoes, like the higher order multiples (FIG. 9). It is important to note that the simulator has to model all the effects of propagation, including the attenuation and the dispersion, which are functions of the frequency.” EN: The final model is a result of the comparison being determined as accurate as desired and is within standard optimization adjustments to select the desired threshold accuracy to detect anomalies, which includes variations in the cross section of the pipe (see [0007]).).

repeating, until the error is within the predetermined threshold, generating the forward model, generating the simulated pressure profile, determining the error, and updating the forward model (Giunta, [0092] “Starting from a model with constant cross section (diameter), a simulator has computed the correspondent synthetic acoustic response, which has been compared with the real measurements. The model has been updated in an iterative manner, until the residual between the pressure signals calculated and those effectively measured is below a predefined threshold.” EN: The model is generated, simulated, tested, compared to a threshold (i.e., error determination) and updated until the model is at a desired accuracy.).

Claim 7. Modified Giunta teaches the method of claim 1, wherein the cross-sectional variation includes a shape change of the fluidic channel and/or a change of cross-sectional area of the fluidic channel (Giunta, [0002-0007] explaining that the method is able to detect, locate and classify a variety of anomalous conditions including variations in internal diameter or lesions).

Claim 8. Giunta discloses A system for non-intrusively determining cross-sectional variation of a fluidic channel (Giunta, Abstract “A description is given of a system and a method of monitoring of a pipe for the transportation of a fluid at a predefined pressure value.”). Giunta does not explicitly dislcose, but Silva teaches the system comprising: a non-transitory computer readable storage medium including at least one processor and storing instructions executable by the at least one processor to (Silva, Fig. 1, p. 2 column 1 paragraph 2 “The 

Claim 9 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 10 contains limitations for a system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 12 contains limitations for a system which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 13 contains limitations for a system which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

Claim 14 contains limitations for a system which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

Claim 15. Giunta does not explicitly dislcose, but Silva teaches a non-transitory computer readable storage medium comprising: a non-transitory computer readable storage medium including at least one processor and storing instructions executable by the at least one processor to (Silva, Fig. 1, p. 2 column 1 paragraph 2 “The accelerometer was biased by a constant current source, and the signal fed into an instrumentation amplifier, followed by a digital oscilloscope (Agilent model 54622A). The ADXL202E is a low-cost, low-power, 2-axis MEMS accelerometer with a digital output, integrated onto a single monolithic IC. Both quantities are recorded, dynamic acceleration (e.g. the vibration) and static force (e.g. gravity or tilt angle).” EN: Modified Giunta teaches that the system includes computer processing that is construed as teaching and suggesting computer readable storage medium programmed to aid in the experiments and modeling.). Further, incorporating the rejections of claim 1, claim 15 is rejected as discussed above for substantially similar reasons. 
 
Claim 16 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

.


Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Giunta et al., US Patent Application Publication No. 2020/0309741 (“Giunta”) in view of J.J. Silva et al., “Vibration analysis for fouling detection using hammer impact test and finite element simulation,” FMTC 2008 Measurement and Technology Conference, pp. 1-5 (2008) (“Silva”) and further in view of Li-leger et al., US Patent Application Publication No. 2016/0237759 (“Lileger”).
Claim 3. Modified Giunta teaches the method of claim 1. While Silva teaches an external hammer system it does not explicitly disclose, wherein the hammer is coupled with a collar; and wherein the collar is coupled with the fluidic channel by wrapping at least partially around the fluidic channel 
Lileger teaches wherein the hammer is coupled with a collar; and wherein the collar is coupled with the fluidic channel by wrapping at least partially around the fluidic channel (Lileger, [0051] “In some embodiments, connector component 136 may be used to connect to a complementary connector component (not shown) on a tension collar portion (not shown) of transducer-holding assembly 104 for connection of transducer-holding assembly 104 to sub 102 within bore 134. In some embodiments as is the case in the illustrated embodiment of FIG. 1, connector component 136 may be used to connect to a complementary connector component 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Giunta (directed to non-destructive inspection of pipes used for fluids), Silva (directed to monitoring tubes for anomalous conditions such as fouling) and Lileger (directed to mounting transducer and sensing devices to drill pipes) and arrived at the pulse reflectometry system as claimed including a collar to couple the hammer to the pipe. One of ordinary skill in the art would have been motivated to make such a combination because there is needed “methods and apparatus for operatively mounting one or more transducers to such pipes for effecting acoustic communication” as taught in Lileger ([0002]).

Claim 17 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.


Claim 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giunta et al., US Patent Application Publication No. 2020/0309741 (“Giunta”) in view of J.J. Silva et al., “Vibration analysis for fouling detection using hammer impact test and finite element simulation,” FMTC 2008 Measurement and Technology Conference, pp. 1-5 (2008) (“Silva”) and further in view of Vidal, J.L.A et al., “Acoustic relectometry for blockage detection in pipeline,” Offshore Technology Conference Brasil, (2013) (Submitted in IDS dated 6/28/2019, “Vidal”).
Claim 5. Modified Giunta teaches the method of claim 4, but does not explicitly disclose wherein the estimate of cross-sectional variation is provided as a function of amount of estimated cross-sectional variation of the fluidic channel versus distance in the fluidic channel from the one or more sensors.
Vidal teaches wherein the estimate of cross-sectional variation is provided as a function of amount of estimated cross-sectional variation of the fluidic channel versus distance in the fluidic channel from the one or more sensors (Vidal, Figs. 5 and 6 illustrating responses measured with and without blockages as a function of distance, then Fig. 7 illustrating the more detailed look at the blockage level in the pipe).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Giunta (directed to non-destructive inspection of pipes used for fluids), Silva (directed to monitoring tubes for anomalous conditions such as fouling) and Vidal (directed to acoustic reflectometry for pipe inspections) and arrived at the pulse reflectometry system as claimed including results of the pipe blockages as a function of distance. One of ordinary skill in the art would have been motivated to make such a combination because “[f]low assurance is an important aspect of offshore, particularly deepwater pipeline design and operation, since one of the critical issues is the eventual initiation and growth” of blockages as taught in Vidal (Abstract).



Claim 19 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amir et al., US Patent Application Publication No. 2012/0227499 related to computer based monitoring and analyzing tube systems via acoustic pulse reflectometry using a signal injector to the liquid and/or gas in the tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Examiner, Art Unit 2148